DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 24, and 34-38 have been considered but are moot because the new ground of rejection does not rely on the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In view of the amendments made to the claims, additional references have been used to address the new limitations.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 24, and 34-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  directly interacting with the one or more optical fibers” and “interfacing directly with the shape sensing optical fiber”.  Support for this amendment is not clear in the specification.  Examiner suggests modifying claim language with respect to the specification or clarifying the location of the supportive material from the disclosure.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. (20090137952) in view of Reddy et al. (10228556).  Ramamurthy et al. teach a robotic medical instrument system and method utilizing optical fiber sensor used to provide accurate shape and/or position data of instrument [0084].  Ramamurthy et al. teach of an optical fiber sensor 215 configured for optical shape sensing [0110, 0111, 0118].  Ramamurthy et al. teach of a supporting element or catheter 210a, b configured to support at least a portion of the optical fiber 215a, b, respectively extending through lumen 213 or 217 where catheter 210a has fiber sensor 215 coupled thereto and carries or supports an image catheter 1102 and catheter 210b includes fiber sensor 215b and supports mapping catheter 1104 [0120].  Ramamurthy et al. teach of an interface element which includes button or switches configured to interact with the optical fiber associated with the supporting element to cause a change in property of the fiber or where outer surfaces of fibers 215 may be configured or have structural attributes to interface with an inner surface or corresponding structural attributes of a catheter or other instrument to form a key-like arrangement that limits or prevents twisting or rotational movement of the fiber 215 within the catheter 210 [0095, 0096, 0142, 0172].  .  
Ramamurthy et al. do not explicitly teach of the providing trigger signal in response to changes in shape of fiber.  In a similar field of endeavor Reddy et al. teach of an apparatus and method for controlling propagation and/or transmission of radiation in flexible waveguide and control light modulator arrangement based on the dynamically-measured shape changes of the fiber (abstract).  Reddy et al. teach that as the shape of the waveguide system changing, the set of fibers capable of shape sensing detects these changes and this information is fed into the processing system 705 which computes the configuration of the wavefront modulator that compensates for changes to the shape of the waveguide system (col. 16. Lines 12-19, fig. 7a, b).  Reddy et al. therefore teach of the wavefront modulator that directly interacts with the optical fiber to cause change in the property of the optical fiber and compensates for changes to the shape of the waveguide system (col. 16 lines 35-40) and .  
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. in view of Reddy et al. and further in view of Elayaperumal et al.  Ramamurthy et al. do not teach of strain due to temperature.  In a similar field of endeavor Elayaperumal et al. teach tissue engagement apparatus including measurement of axial strain and temperature [0056-0058].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Elayaperumal et al. to modify Ramamurthy et al. for more effective force sensing to distinguish between tissue types during procedures. 
Claims 11-14, 24, 34-36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. in view of Reddy et al. and further in view of Verard et al. (20130204072).  Ramamurthy et al. teach a robotic medical instrument system and method utilizing optical fiber sensor used to provide accurate shape and/or position data of instrument [0084].  Ramamurthy et al. teach of an optical fiber sensor 215 configured for optical shape sensing [0110, 0111, 0118].  Ramamurthy et al. teach of a supporting element or catheter 210a,b configured to support at least a portion of the optical fiber 215a, b, respectively extending through lumen 213 or 217 where catheter 210a has fiber sensor 215 coupled thereto and carries or supports an image catheter 1102 and catheter 210b includes fiber sensor 215b and supports mapping catheter 1104 [0120].  Ramamurthy et al. teach of an interface element which includes button or switches configured to interact with the optical fiber associated with the supporting element to cause a change in property of the fiber or where outer surfaces of fibers 215 .  
Ramamurthy et al. do not explicitly teach of the providing trigger signal in response to changes in shape of fiber.  In a similar field of endeavor Reddy et al. teach of an apparatus and method for controlling propagation and/or transmission of radiation in flexible waveguide and control light modulator arrangement based on the dynamically-measured shape changes of the fiber (abstract).  Reddy et al. teach that as the shape of the waveguide system changing, the set of fibers capable of shape sensing detects these changes and this information is fed into the processing system 705 which computes the configuration of the wavefront modulator that compensates for changes to the shape of 
The previous references do not explicitly teach of the threshold amount.  In a similar field of endeavor Verard et al. teach of brachytherapy system and method for tracking via shape sensing and triggering an event when the change in property reaches a threshold amount [0027, 0034, 0047, 0056, 0059].  Verard et al. teach of monitoring shape sensing to determine position and orientation of applicator on the patient and with any changes reaching above threshold amount leads to triggering an event such as afterloader is reconnected and the next brachytherapy session is commenced [0047, 0056].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Verard et al. to modify the previous references to ensure proper planning and verification of treatment with respect to change in fiber shape changes [0027, 0034, Verard].  
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. in view of Reddy et al. in view of Verard et al. and further in view of Elayaperumal et al.  Ramamurthy et al. do not teach of strain due to temperature.  In a similar field of endeavor Elayaperumal et al. teach tissue engagement apparatus including measurement of axial strain and temperature [0056-0058].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Elayaperumal et al. . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793